DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 17, 2019 and October 05, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roturier et al. (US 10,418,036 B1). 
As to claim 1, Roturier discloses a method [column 1, lines 9-12] comprising the steps of: 
receiving over-the-air transmissions [Wireless local area network,(WLAN)]comprising conversations [Conversation repository] among various individuals [A plurality of incident analysis systems 140 (collectively referred to as “incident analysis systems 140”), a conversation repository 150, and one or more endpoint systems 160, connected via network 110. column 6, lines 20-30]; 
storing the conversations [History of search queries] and identities of participants [Identifying users] of the conversations [Conversation repository 150 generally maintains a history of search queries received from various users to allow conversational interface system 130 to identify users who have searched for information about a particular security incident. column 10, lines 22-35]; 
122 may include, for example, a speech-to-text system that allows a user to provide a query as a spoken command, a text messaging system (e.g., short messaging service (SMS) or chat interfaces) that allows a user to provide a query as a typed message, or other natural language input systems that allow a user to provide a query in a natural language format (e.g., in a format that is not specific to a particular incident analysis system 140). column 6, lines 39-52]; 
determining query results [In response, conversational interface system 130 processes the received natural language command against an incident analysis system 140 identified in the natural language command and, if applicable, one or more other incident analysis systems 140, aggregates the results, and transmits the aggregated results to client device 120 for display via user interface 122. column 6, lines 53-63]; 
determining that the query and/or the query results [Security incidents] are of importance [User interface 122 may additionally be configured to receive notifications (e.g., asynchronous notifications) from conversational interface system 130 about one or more security incidents that a user may have previously analyzed through conversational interface system 130. column 6, line 63 to column 7, line 17]; 
determining that a stored conversation [Conversational interface system 130 on FIG. 1] is relevant to the query [incident analysis systems] and/or the query results [The conversational user interface serves as an abstraction between a user of client device 120 and the one or more incident analysis systems 140 so that a user of client device 120 can execute queries against the one or more incident analysis systems 140 through conversational interface system 130 without the use of specific application programming interface (API) function calls or syntax specific to a particular incident analysis system 140. column 7, lines 18-30];
132 can decompose the received natural language command into one or more arrays of n-grams. For example, unified conversational agent 132 can decompose the received natural language command into an array of individual words (e.g., n-grams of length 1) and one or more arrays of n-grams of increasing length (e.g., an array of 2-grams, an array of 3-grams, and so on). For each n-gram in the generated arrays, unified conversational agent 132 can compare the n-gram to a dictionary of words or use named entity recognition models to identify n-grams that relate to a security incident. column 7, line 66 to column 8, line 31]; and 
sending a notification to the participants [Other users] of the stored conversation [The notification may include information identifying the current user, such as the current user’s contact information, so that the other users can contact the current user with information about the security incident. In some embodiments, unified conversational agent 132 may transmit information identifying the one or more other users that have previously handled security incidents related to the entity of interest to client device 120 for display on user interface 122 to allow a user to contact the one or more other users. column 8, line 55 to column 9, line 10]. 

As to claim 2, Roturier discloses the method of claim 1 wherein the step of storing the conversations comprises the steps of: transcribing the received over-the-air conversations into a text representation of the conversation [column 5, lines 17-19]; 
determining participants of the conversation [column 7, line 66 to column 8, line 31]; 
storing the text representation of the conversation along with the participants of the conversation [column 10, lines 22- 26].  


As to claim 4, Roturier discloses the method of claim 1 wherein the step of determining that the query and/or the query results are of importance comprises the step of determining that certain key words exist within the query and/or the query results [column 6, line 63 to column 7, line 17 and column 8, lines 23-31]. 

As to claim 5, Roturier discloses the method of claim 1 wherein the step of determining that the stored conversation is relevant to the query and/or the query results comprises the step of determining that certain keywords exist in both the query/query results and the stored conversation [column 8, lines 23-31].  

As to claim 6, Roturier discloses the method of claim 5 wherein the notification comprises the certain keywords [column 8, lines 23-31]. 

As to claim 8, Roturier discloses an apparatus [100 on FIG. 1] comprising an over-the-air transceiver [Conversational interface 130 on FIG. 1] configured to receive over-the-air transmissions comprising conversations among various individuals [A plurality of incident analysis systems 140 (collectively referred to as “incident analysis systems 140”), a conversation repository 150, and one or more endpoint systems 160, connected via network 110. column 6, lines 20-30]; 
150 generally maintains a history of search queries received from various users to allow conversational interface system 130 to identify users who have searched for information about a particular security incident. column 10, lines 22-35]; 
logic circuitry [User interface 122 on FIG. 1] configured to receive a query [User interface 122 may include, for example, a speech-to-text system that allows a user to provide a query as a spoken command, a text messaging system (e.g., short messaging service (SMS) or chat interfaces) that allows a user to provide a query as a typed message, or other natural language input systems that allow a user to provide a query in a natural language format (e.g., in a format that is not specific to a particular incident analysis system 140). column 6, lines 39-52],
determine query results [In response, conversational interface system 130 processes the received natural language command against an incident analysis system 140 identified in the natural language command and, if applicable, one or more other incident analysis systems 140, aggregates the results, and transmits the aggregated results to client device 120 for display via user interface 122. column 6, lines 53-63], 
determine that the query and/or the query results [Security incident] are of importance [User interface 122 may additionally be configured to receive notifications (e.g., asynchronous notifications) from conversational interface system 130 about one or more security incidents that a user may have previously analyzed through conversational interface system 130. column 6, line 63 to column 7, line 17], 
determine that a stored conversation [Conversational interface system 130 on FIG. 1] is relevant to the query and/or the query results [The conversational user interface serves as an 120 and the one or more incident analysis systems 140 so that a user of client device 120 can execute queries against the one or more incident analysis systems 140 through conversational interface system 130 without the use of specific application programming interface (API) function calls or syntax specific to a particular incident analysis system 140. column 7, lines 18-30], 
determine participants [Entities] of the stored conversation [To identify the one or more entities of interest in the natural language command, unified conversational agent 132 can decompose the received natural language command into one or more arrays of n-grams. For example, unified conversational agent 132 can decompose the received natural language command into an array of individual words (e.g., n-grams of length 1) and one or more arrays of n-grams of increasing length (e.g., an array of 2-grams, an array of 3-grams, and so on). For each n-gram in the generated arrays, unified conversational agent 132 can compare the n-gram to a dictionary of words or use named entity recognition models to identify n-grams that relate to a security incident. column 7, line 66 to column 8, line 31], and 
send a notification to the participants [Other users] of the stored conversation [The notification may include information identifying the current user, such as the current user’s contact information, so that the other users can contact the current user with information about the security incident. In some embodiments, unified conversational agent 132 may transmit information identifying the one or more other users that have previously handled security incidents related to the entity of interest to client device 120 for display on user interface 122 to allow a user to contact the one or more other users. column 8, line 55 to column 9, line 10]. 

As to claim 9, see claim 2’s rejection above. 

As to claim 10, see claim 3’s rejection above.

As to claim 11, see claim 4’s rejection above.

As to claim 12, see claim 5’s rejection above.

As to claim 13, see claim 6’s rejection above.



Allowable Subject Matter
Claim 15 is allowed.
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
November 4, 2021